Vibrating Device

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Inspection Wheel Support Vibrating Device

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (US 20100058851; “Lawrence”).

Regarding claim 1, Lawrence discloses in figures 1, 6A-B and 9A, a vibrating device (30a-d) vibrating (¶ 0035, Lawrence’s alternate configuration utilizes multiple linear actuators to move both the first and second rollers therefore Lawrence’s linearly actuated rollers vibrate affected wheels) a wheel (34) of a vehicle (22), the vibrating device (30a-d) comprising: a first roller (38) which abuts (¶ 0031, Lawrence’s first and second rollers have outer tire engaging surfaces that butt up against the tires) the wheel (34) from one side of the wheel (34) of the vehicle (22) in a front-rear direction (see figure 9B, examiner notes Lawrence’s rollers engage the tread surface of each vehicle tire), is arranged to regulate movement (¶ 0032, Lawrence’s wheel are maintained between the first and second rollers of the cradle) of the wheel (34) to the one side in the front-rear direction (see comment related to roller engagement), and is rotatable around an axis line along a rotation axis of the wheel (¶ 0033, see figure 9B, Lawrence’s second roller has an axis of rotation aligned with the vehicle wheel and rotates freely on roller bearings); a second roller (36) which is arranged to be capable of moving (¶ 0035, Lawrence’s alternate configuration utilizes multiple linear actuators to move both the first and second rollers) in the front-rear direction (¶ 0035, the examiner contends Lawrence’s rollers move in a front-rear direction) of the wheel (34), abuts (see previous comment) the wheel (34) from another side (see figure 9B) of the wheel (34) in the front-rear direction (see comment related to roller engagement) so as to be capable of holding (ABSTRACT, Lawrence’s rollers support the vehicle tire and wheel assembly) a lower side portion (see figure 9, examiner notes Lawrence’s rollers engage the wheel tread surface at the lower half of the wheel) of the wheel (34) between the second roller (36) and the first roller (38), and which is rotatable around an axis line along the rotation axis of the wheel (¶ 0033, see figure 9B, Lawrence’s first roller has an axis of rotation aligned with the vehicle wheel and rotates when driven); a vibrating actuator (61) which vibrates the wheel via the second roller driving the second roller in the front-rear direction of the wheel (¶ 0035, Lawrence’s alternate configuration utilizes multiple linear actuators to move both the first and second rollers, see figure 9B, examiner notes the linear actuators are positioned to move the rollers in a front-rear direction relative to the depicted vehicle); and a rotating actuator (52) which is capable of driving the second roller (36) in a predetermined rotation direction (¶ 0033, Lawrence’s drive system imparts rotational motion to the roller).
Examiner notes that the limitation: “as a vibrating target” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 2, Lawrence discloses, in figures 1, 6A-B and 9B, the wheel (34) is a driving wheel (see figure 1, examiner notes all of Lawrence’s vehicle wheels are located on a cradle therefore at least one of the wheels is a drive wheel) of the vehicle (22), and the rotating actuator drives (52) the second roller (36) such that the predetermined rotation direction (¶ 0010, Lawrence’s powered roller selectively imparts rotational motion to the tire of the vehicle) of the second roller (36) becomes a reverse direction to a rotation direction (see Lawrence’s annotated figure 9B below) of the driving wheel (34) when the second roller (36) is driven in the front-rear direction (¶ 0035, the examiner contends Lawrence’s rollers move in a front-rear direction) by the vibrating actuator (61) and motive power (¶ 0010, the rotational motion imparted to the tire of the wheel is motive power) is transmitted to the driving wheel (34).
Examiner notes the limitation "the rotating actuator drives the second roller such that the predetermined rotation direction of the second roller becomes a reverse direction to a rotation direction of the driving wheel " is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.

    PNG
    media_image1.png
    364
    427
    media_image1.png
    Greyscale



Regarding claim 3, Lawrence discloses, in figures 1, 6A-B and 9B, the rotating actuator (52) drives the second roller (36) such that a rotation speed ratio (examiner notes an ordinary skilled artisan would know Lawrence’s first roller and wheel system acts as a simple gear train with a gear ratio equal to the rotational speed of the first roller divided by the rotational speed of the driven wheel as taught by Engineers Academy) between the driving wheel (34) and the second roller (36) becomes a value within a predetermined range including a reciprocal value of a radius ratio (examiner notes an ordinary skilled artisan would know Lawrence’s gear ratio of the first roller and wheel system is to the radius of the driven wheel divided by the radius of the first roller as taught by Engineers Academy) between the driving wheel (34) and the second roller (36) when the second roller (36) is driven in the front-rear direction (¶ 0035, the examiner contends Lawrence’s rollers move in a front-rear direction) by the vibrating actuator (62) and the motive power (¶ 0010, the rotational motion imparted to the tire of the wheel is motive power) is transmitted to the driving wheel (36).
Examiner notes the limitation "such that a rotation speed ratio between the driving wheel and the second roller becomes a value within a predetermined range including a reciprocal value of a radius ratio between the driving wheel and the second roller " is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. See MPEP 2114.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is as follows:
Engineeers Academy discloses simple gear ratios, input and output speed, and input and output gear diameter relationships.
Nakagawa (JP 2007327863) discloses a vehicle vibrating measuring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856